DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
Liu et al., Electrospun multifunctional sulfonated carbon nanofibers for design and fabrication of SPEEK composite proton exchange membranes for direct methanol fuel cell application, International Journal of Hydrogen Energy, Volume 42, Issue 15, 2017, Pages 10275-10284 (“LIU”)
Niu et al., Fiber Generators in Needleless Electrospinning, Journal of Nanomaterials, 2012, pages 1-13 (“NIU”)
Klose et al., Electrospun sulfonated poly(ether ketone) nanofibers as proton conductive reinforcement for durable Nafion composite membranes, Journal of Power Sources, Volume 361, 2017, Pages 237-242, ISSN 0378-7753 (“KLOSE”)
Sood et al., Electrospun nanofibre composite polymer electrolyte fuel cell and electrolysis membranes, Nano Energy, Volume 26, 2016, Pages 729-745 (“SOOD”)
US2014/0134506 to Kub (“KUB”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 12-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 5, 14, 15, 17-21, and 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “about” in claims 2, 4, 5, 7, 12, 13, and 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 6, 7, 9, 13, 14, 15, and 17-23, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "is effected by" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 15, 17, 19, and 22 the phrase, “for example” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 4, 5, 14, 15, 17-21, and 23 the phrase, “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9, 11, 12, 13, 15, 16, 18, 19, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LIU.
Regarding Claim 1, LIU discloses a method for producing a composite layer (abstract carbon nanofiber composite membrane), wherein the method comprises:   - comminuting the nanofiber material while forming nanorods (Experimental section; shearing the carbon nanofibers into short nanofibers); - providing a liquid medium, which comprises an ionomer component (short carbon nanofiber casting solution with SPEEK ionomer) and a    - dispersing the nanorods in the liquid medium while forming a nanorod ionomer (Experimental section) - applying the nanorod ionomer dispersion to a surface region of a substrate while forming a composite layer (Preparation of SCNF/SPEEK composite membranes section; the short carbon nanofiber solution is cast onto a substrate).
LIU is silent with respect to a dispersant.
Dispersants are well-known in the art to be used when formulating dispersions of various types in order to improve the homogeneity of the dispersion and inhibit agglomeration. The Office takes official notice of this well known fact.
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have utilized a dispersant in the formulation of LIU in order to reduce agglomeration and improve homogeneity of the dispersion as is well known in the art.
	Regarding Claim 2, LIU further discloses the method in accordance with Claim 1, wherein the nanofiber material is provided by means of an electrospinning method, wherein the injection rate was at 10 micro liters per minute and an acceleration voltage was in the range of 20 kV, each within the claimed ranges of an injection rate in a range from about 0.1 pl/min to about 600 pl/min and/or an acceleration voltage is in a range from about 5 kV to about 30 kV.  
	Regarding Claim 6, LIU further discloses the method in accordance with Claim 1, wherein the nanofiber material is provided as a fibrous body (the nanofiber material is provided as a carbon nanofiber which is a fibrous body as claimed; the carbon nanofibers are also provided in the form of mats before shearing to obtain the short nanofibers, see Preparation of SCNFs section).
	Regarding Claim 7, LIU further discloses the method in accordance Claim 1, wherein the nanofiber material comprises nanofibers, which have a diameter of approximately 100 nm (Morphology section, Fig. 4b), which anticipates the claimed range of an average diameter of about 20 nm to about 3000 nm, in particular about 50 nm to about 700 nm.  
	Regarding Claim 8, LIU further discloses the method in accordance with Claim 1, wherein the nanofiber material is sintered before the comminution or the nanorods are sintered before the dispersion (Preparation of SCNFs section teaches heat treating at 1,000°C for 2 hours to obtain CNF mats, before shearing to form short carbon nanofibers).  
	Regarding Claim 9, LIU further discloses the method in accordance with Claim 1, wherein the application of the nanorod ionomer dispersion is effected by one or more of the following methods: drop-casting, print-coating methods, in particular doctor-blading, screen printing, slit printing, engraving, inkjet printing, and spray coating methods (the application of the dispersion is fully capable of being effected by the claimed methods).  
	Regarding Claim 11, LIU further discloses the method in accordance with Claim 1, wherein the nanorods are contained in the nanorod ionomer dispersion in embodiments with a share of about 1% or 2% by weight (Table 1; Preparation of SCNF/SPEEK composite membranes section) which anticipates the claimed range of about 1% by weight to about 50% by weight based on the total weight of the dispersion.  
	Regarding Claim 12, LIU is relied upon as above.
LIU teaches a nanofiber content of up to 2 wt. % of the membrane (Table 1, Experimental section).
LIU is silent with respect to the ionomer component contained in the composite layer with a share of about 80% by weight to about 95% by weight based on the total weight of the composite layer.
However one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the content of ionomer in the composite layer to be within the claimed range in order to provide a greater amount of nanofibers to improve mechanical stability or methanol permeability. 
	Regarding Claim 13, LIU further discloses the method in accordance with Claim 1, wherein the composite layer has a total thickness of 40 microns (Preparation of SCNF/SPEEK section) which anticipates the claimed thickness in a range from about 1 pm to about 100 pm, in particular in a range from about 5 pm to about 25 pm or in a range from about 20 pm to about 80 pm.  
	Regarding Claim 15, LIU further discloses the method in accordance with Claim 1, wherein the carbon nanofiber mats are immersed in sulfuric acid to sulfonate the carbon nanofibers (Experimental section ¶1), and this meets the claim language of Claim 15 wherein the nanofiber material, optionally in the form of a fibrous body, is functionalized before the comminution, preferably by bringing the nanofiber material into contact with and/or heating the nanofiber material in caustic soda or caustic potash or sulfuric acid or phosphoric acid or in a metal salt solution, in particular in a platinum salt solution, a rhodium salt solution, a palladium salt solution, a ruthenium salt solution, or a mixed metal salt solution, for example a platinum cobalt salt solution or a platinum nickel salt solution.
	Regarding Claim 16, LIU further discloses the method in accordance with Claim 1, wherein the nanofiber material is optionally provided in the form of a fibrous body (nanofiber mat, experimental section ¶1), wherein the nanofiber material and/or the fibrous body comprises one or more additives (Experimental section ¶1 such as sulfuric acid), wherein in particular the one or more additives form a component of nanofibers of the nanofiber material, are applied to the nanofibers and/or are mixed with the nanofibers (the sulfuric acid sulfonates the polymeric nanofibers).    
	
	Regarding Claim 18, LIU further discloses the method in accordance with Claim 1, wherein the nanofiber material upon comminution is acted upon with mechanical or thermal energy (Experimental section ¶1 states the sheared shortened carbon nanofibers are heat treated and thus are acted upon by thermal energy as claimed), and wherein preferably the nanofiber material is comminuted by means of ultrasonic treatment (Experimental section, ultrasonic shearing).
	Regarding Claim 19, LIU further discloses the method in accordance with Claim 1, wherein the nanofiber material comprises polyetheretherketone (abstract), which meets the claim language required of Claim 19 wherein the nanofiber material comprises one or more of the following materials: oxides, preferably cerium oxide and/or transition metal oxides, in particular titanium dioxide and/or manganese oxide, polymeric materials, in particular hydrophobic polymers, for example polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), polybenzimidazole (PBI), polyolefins, for example polyethylene (PE) and/or polypropylene (PP), and/or polyetheretherketone (PEEK), or hydrophilic polymers, for example polyvinylpyrrolidone (PVP).  
	Regarding Claim 21, LIU discloses the short carbon nanofibers have a diameter of about 100 nm and a shortened length of only several microns (abstract).
	LIU is silent with respect to a particular range of aspect ratio or length  of the shortened carbon nanofibers (introduction section ¶5). Accordingly LIU is silent with respect to the claimed structure wherein the nanorods have an aspect ratio of average length to average diameter of the nanorods of about 5 to about 25000, in particular about 10 to about 500, and wherein the nanorods preferably have an average length of about 2 pm to about 500 pm, in particular about 5 pm to about 30 pm.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have utilized an aspect ratio and average length of the short carbon nanofibers (nanorods) within the claimed range. The motivation for doing so would be to identify and utilize a workable range of aspect ratio and short carbon nanofiber length, consistent with the invention of LIU, in order to make and use the invention of LIU such that it is suitable to achieve the intended methanol permeability reduction and needed mechanical properties. One of ordinary skill in the art reading LIU would need to identify and utilize a workable range of aspect ratio and short carbon nanofiber length in order to make and use the invention of LIU, and would have been fully capable of doing so using nothing more than ordinary skill and routine experimentation. Furthermore, nothing of record evidences criticality of the claimed range.  
	Regarding Claim 22, LIU further discloses the method in accordance with Claim 1, wherein the liquid medium comprises sulfonated polyetheretherketone (SPEEK) which meets the language of Claim 22 wherein one or more of the following materials: fluorinated copolymers with sulfonic acid groups, in particular Nafion®, Aciplex®, Aquivion®, 3M® PFSA (Perfluorosulfonic Acid), Fumion®, and non- fluorinated polymers, in particular hexamethyl-p-terphenyl-poly(benzimidazole), polysulfones, for example polyarylethersulfones, ethylene-tetrafluoroethylene-copolymers and polyetheretherketone (PEEK).  
	Regarding Claim 24, LIU further discloses the method in accordance with Claim 1, wherein the composite layer is detached from the surface region and is handled as a separate element (Preparation of SCNF/SPEEK composite membranes section; the membranes are peeled off of the glass substrate).  
	Regarding Claim 25, LIU further discloses an electrochemical unit (abstract, PEM fuel cell), comprising a composite layer, wherein the composite layer is produced in a method in accordance with Claim 1.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of NIU.
Regarding Claim 3, LIU is relied upon as above with respect to the method in accordance with Claim 2. 
LIU does not disclose wherein the electrospinning method is a needlefree electrospinning method as required by Claim 3.
Needlefree electrospinning however is known in the art to provide a greater production rate and overcome other disadvantages of conventional electrospinning processes. For example, NIU discloses that needlefree electrospinning increases the production rate of nanofibers (abstract) and many different needlefree electrospinning techniques are known in the art, including centrifugal spinning using a ball, cone, cylinder, or disc spinneret (Fig. 3), or blow spinning (page 7, right column last paragraph, blown gas or bubble electrospinning).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified LIU to comprise needlefree electrospinning in order to provide an increased fiber production rate as taught by NIU.
Regarding Claim 4, LIU does not disclose wherein the nanofiber material is provided by means of a centrifugal spinning method, wherein a rotational speed is preferably in a range from about 10 revolutions/min to about 6000 revolutions/min.
As discussed above, NIU discloses centrifugal spinning methods, and further discloses a rotational speed may be from a few rpm to 200 rpm (page 6 left column second paragraph).
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the spinning method to comprise centrifugal spinning at a rate within the claimed range such as up to 200 rpm as taught by NIU in order to employ a known electrospinning method that provides higher production rates.
Regarding Claim 5, LIU does not disclose wherein the nanofiber material is provided by means of a solution blow spinning method, wherein preferably an injection rate is in a range from about 10 pl/min to about 30 pl/min and/or a gas pressure of a carrier gas stream is in a range from about 100 kPa to about 500 kPa.
While NIU discloses blow spinning as a type of needleless spinning method, NIU is silent with respect to an injection rate or a pressure of a carrier gas as claimed, however NIU does state that gas pressure and injection rate influence fiber production rate (page 7 right column).
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified LIU to comprise blow spinning in order to provide a higher fiber production rate and to have done so with an injection rate and carrier gas pressure within the claimed range. The motivation for doing so would have been to identify and utilize a workable range of injection rate and carrier gas pressure suitable to provide bubble spinning fiber production rates and fiber parameters desirable for the LIU nanofiber composite. One of ordinary skill in the art would have needed to select a carrier gas pressure and injection rate to apply the bubble spinning method to LIU, and could have done so using nothing more than ordinary skill and routine experimentation.
Claims 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of SOOD.
Regarding Claim 10, LIU is relied upon as above. 
LIU is silent with respect to the nanorod ionomer dispersion is applied in a plurality of layers.
SOOD discloses a nanofiber membrane comprising a plurality of layers as claimed, wherein the plurality of layers (Table 3, such as SPEEK and PES nanofiber membrane having a sandwich multilayer structure).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify LIU to comprise a plurality of layers because multilayer membranes are known in the art and provide an advantage of tailoring the properties of each layer such as the top and bottom layers for better interfacial stability at the electrode membrane interface.
Regarding Claim 14, LIU is relied upon as above with respect to the method in accordance with Claim 1.
LIU is silent with respect to wherein the composite layer and/or the components thereof are crosslinked, preferably by treatment with electromagnetic radiation in the ultraviolet region and/or by of chemical methods, in particular by ionic or covalent crosslinking, and/or by thermal methods.  
SOOD teaches a nanofiber membrane for fuel cells may be impregnated with an inert crosslinkable monomer, such as UV cross linkable resin (p. 737), the nanofibers may be crosslinked (p. 742) and cross linking is a well-known strategy to produce robust functional proton conducting membranes with enhanced thermal stability and mechanical properties (p. 742).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified LIU to comprise a UV crosslinked resin matrix, or crosslinked polymer nanofibers, in order to provide improved thermal stability and mechanical properties as taught by SOOD.
	Regarding Claim 17, LIU is relied upon as above with respect to the method in accordance with Claim 16.
	LIU is silent with respect to the one or at least one of the plurality of additives comprise functional nanoparticles in granular form and/or fiber form, wherein the functional nanoparticles in granular form and/or fiber form preferably comprise platinum, palladium, platinum cobalt, zirconium phosphate, zeolite materials, silicon oxide, and/or one or more metal oxides, in particular one or more metal oxides selected from cerium oxide and transition metal oxides, for example titanium oxide and/or manganese oxide. 
	SOOD discloses the addition of catalyst materials such as CeO2 or TiO2 to the polymer nanofibers is known to enhance conductivity of the membrane in dry and humid conditions (p. 739).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified LIU to comprise CeO2 or TiO2 as claimed in order to improve conductivity of the membrane as taught by SOOD.
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of KUB.
	Regarding Claim 20, LIU is relied upon as above with respect to the method in accordance with Claim 1.
	LIU is silent with respect to wherein the nanofiber material comprises or is substantially formed of coated nanofibers, preferably nanofibers coated with noble metal, in particular with platinum and/or palladium.  
	 KUB discloses multilayer membranes for PEM fuel cells (abstract, ¶ 9), the membrane comprising a catalyst material coated onto the surface of nanofibers (abstract, ¶14), wherein the catalyst material may be Pt, Pd, or other noble metals (¶72), and wherein the catalyst enables use in higher temperature and/or lower humidity environments and inhibits hydrogen and oxygen crossover (¶16).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified LIU to comprise catalyst coating the nanofiber material in order to further inhibit crossover and enable use in higher temperature and/or lower humidity environments as taught by KUB.
	Regarding Claim 23, LIU is relied upon as above with respect to the method in accordance with Claim 1.
	LIU does not disclose wherein the surface region is a surface region of an electrode or of a carrier, in particular a carrier film, wherein the surface region preferably comprises or is substantially formed of carbon and/or metal.
	KUB discloses deposition of nanofiber mat composite electrolyte material deposited onto for example an electrode collector metal (Fig. 1, collectors 13, 14).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified LIU to comprise depositing the membrane directly onto an electrode such as a metal electrode current collector as taught by KUB in order to facilitate formation of a fuel cell.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729